This is a claim for refund of $1,107.73 on inheritance tax assessed by the County Judge of Cook County, Illinois, in the estate of Gustav Friedlander, deceased, upon certain contingent interests under Section 25 of the Inheritance Tax Law. The contingent interests have now vested and claimant has secured an order from the County Court of Cook County, re-assessing the inheritance tax and finding such contingent interests to ..have vested. The total amount' of tax originally paid on June 12, 1917, less five per cent discount, was $2,025.47. The amount of the re-assessment, less five per cent discount, is $917.74, leaving $1,107.73 to be refunded, therefore, with interest thereon at three per cent per annum from said June 12, 1917. The Attorney General has filed a statement in this case, admitting the facts above set forth, and consenting to the allowance of said claim for the amount above mentioned. Claimant is therefore awarded the sum of $1,107.73 with interest at the rate of three per cent per annum from June 12, 1917, until paid.